DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3, 11, 13 and  21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Silk, Erik et al (US Patent No. 10339150), hereafter, referred to as “Silk”, in further view of Kao, Sandy et al (PGPUB Document No. 20070174045), hereafter, referred to as “Kao”.
Regarding claim 1 (Currently amended), Dhamdhere teaches receiving digital data that comprises the acronym and a current usage context (Dhamdhere, para 0045-0046 discloses receiving acronym with current context (query context) for finding acronym expansion “The acronym engine 180 evaluates the candidate acronyms 162 and the search results 134 to identify candidate expansions for the candidate acronyms 162. the identified candidate expansion for a candidate acronym used in a particular query context is stored in a database” ), the current usage context comprising words or phrases that are adjacent to the acronym in the electronic document (Dhamdhere, para 0029-0030 disclose context can be adjacent words to the acronym “query contexts can specify relative positions of the other terms in among the query terms…For example, a particular synonym rule can specify that the term “pet” is a synonym for the query term “dog,” but only when “dog” is followed by the term “food” in the query”; here the examiner interprets “electronic document”  as an electronic means of containing texts); 
identifying the acronym and the current usage context from the received digital data, the acronym and the current usage context forming an acronym-usage context pair (Dhamdhere, para 0045-0046 discloses receiving acronym with ; 
identifying, from a database, a set of existing definitions that correspond to the acronym, each existing definition of the set of existing definitions associated with a stored usage context (Dhamdhere, para 0045-0046 discloses looking up acronym expansion in the database using acronym-context pair “a candidate expansion can be identified for a candidate acronym used in a particular query context by performing a lookup operation in the database”); 
Dhamdhere teaches finding expansion of acronyms using current/query context but he does not explicitly teach A computer-implemented method for linking an acronym in an electronic document with a context-relevant definition that is retrievable by an online system, the computer-implemented method comprising: in response to the set of existing definitions comprising more than one existing definition: determining a similarity metric between the current usage context and each stored usage context of the set of existing definitions; and using the similarity metric, identifying the context-relevant definition from the set of existing definitions; and causinq displav of a definition selector window overlavinq the electronic document, the definition selector window comprisinq entries correspondinq to the context-relevant definition and one or more of the set of existinq definitions, each item correspondinq to the context-relevant definition or the one or more of the set of existinq definitions comprisinq a selectable link to a respective definition of the acronym. 
However in the same field of endeavor of acronym expansion lookup Silk teaches in response to the set of existing definitions comprising more than one existing definition (Silk, in fig.5 element 540, 550 & 560 upon returning results (550) of matching compute score of each identified match 560, ): determining a similarity metric between the current usage context and each stored usage context of the set of existing definitions; and using the similarity metric, identifying the context-relevant definition from the set of existing definitions (Silk, fig. 5 and col 8 line 51 -55 disclose using similarity matrix or “context vector” for matching acronym definition “the ML component 105 may compute a score for each result returned from the term data 109 at blocks 540 and 550. The score may be computed based on an ML model in the ML data 111 and the context vector generated for the user.”);.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the acronym expansion extraction of Dhamdhere into matching acronym-context similarity for its expanded term using similarity matrices of Silk to produce an expected result of matching acronym definition based on its context. The modification would be obvious because one of ordinary skill in the art would be motivated to find best possible definition matches based on context.
Dhamdhere and Silk teach displaying context-relevant acronym definition but they don’t explicitly teach A computer-implemented method for linking an acronym in an electronic document with a context-relevant definition that is retrievable by an online system, the computer-implemented method comprising : and causinq displav of a definition selector window overlavinq the electronic document, the definition selector window comprisinq entries correspondinq to the context-relevant definition and one or more of the set of existinq definitions, each item correspondinq to the context-relevant definition or the one or more of the set of existinq definitions comprisinq a selectable link to a respective definition of the acronym.
However in the same field of endeavor of acronym expansion lookup Kao teaches A computer-implemented method for linking an acronym in an electronic document with a context-relevant definition that is retrievable by an online system, the computer-implemented method comprising (Kao, Fig.2 and para 0033 -0034 disclose linking acronym 240 in a document to its retrievable definition in pop-up window;  Dhamdhere’s disclosed context-relevant acronym can be displayed using Kao’s pop-up window for displaying acronym definition): 
and causinq displav of a definition selector window overlayinq the electronic document, the definition selector window comprisinq entries correspondinq to the context-relevant definition and one or more of the set of existinq definitions (Kao, Fig.2 and para 0033 disclose a pop-up window 250 is being overlaid on the document with acronym definition “Pop-up 250 can be an overlay window or dialog box that includes expansion 255. Expansion 255 can be a textual expansion or textual definition for an associated acronym. Pop-up 250 can also include additional items related to the expansion 255” ), 
each item correspondinq to the context-relevant definition or the one or more of the set of existinq definitions comprisinq a selectable link to a respective definition of the acronym (Kao, Fig.2 and para 0033 further disclose that acronym definition in the pop-up window 250 is viewable via an user selectable link “Pop-up 250 can also include additional items related to the expansion 255, such as repeating text for the acronym being expanded (shown), providing user triggerable links or icons to modify/delete/view an acronym expansion repository (not shown)” ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition display of Dhamdhere and Silk into displaying of acronym definition on a pop-up window for selection of Kao to produce an expected result of displaying matching context-relevant acronym definition. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition in a user friendly manner.

Claim 2, cancelled.
Regarding claim 3 (currently amended), Dhamdhere, Silk and Kao teach all the limitations of claim 1 and Kao further teaches wherein a selectable link associated with the context-relevant definition is traversable to cause display of the context-relevant definition on a display device in response to an interaction of an input device (Kao, Fig.2 and para 0033 disclose that acronym definition in the pop-up window 250 is viewable via an user selectable link and further in para 0034 discloses that pop-up window can be activated upon user interaction  “when a user places pointer 245 over either the acronym 240 and/or the expansion indicator 242, the pop-up 250 can automatically appear.”; where Dhamdhere’s disclosed context-relevant definition can be displayed on Kao’s disclosed pop-up acronym definition window).
Regarding claim 4 (currently amended), Dhamdhere, Silk and Kao teach all the limitations of claim 1 and Kao further teaches wherein the definition selector window is created in response to an automated scan of the electronic document that identifies the acronym (Kao, para 0025 disclose identification of acronyms when text is processed or scanned “When messages are exchanged through the communication server 150, a text processor (not shown) can locate any acronyms contained within the messages and can include expansions for those acronyms when providing the text message to desired recipients.”; Fig.2 and para 0032 disclose that acronym definition selector in the pop-up window 250 is being created  “Acronyms 240 appearing within the dialogue section 220 can be processed to determine if an expansion for that acronym is available. When an expansion is available, an expansion indicator 242 can be displayed.”).
Regarding claim 21 (New), Dhamdhere, Silk and Kao teach all the limitations of claim 1 and Kao further teaches wherein: the acronym is visually distinguished from surrounding portions of the electronic document (Kao, element 240 the  acronym in the electronic document 220 is visually distinguished from surrounding by an expansion indicator 242  ); and the definition selector window is a pop-up window that is positioned proximate to the acronym (Kao, element 250 pop-up window of Fig.2 discloses that definition window is being positioned close to acronym 240 ).
Regarding claim 11 (Currently amended), Dhamdhere teaches One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising (Dhamdhere, para 0022-0023 disclose computer processor and storage device to executing instructions): 3Attorney Docket No. ATL0159.USU1 
receiving digital data that comprises an acronym and a current usage context (Dhamdhere, para 0045-0046 discloses receiving acronym with current context (query context ) for finding acronym expansion “The acronym engine 180 evaluates the candidate acronyms 162 and the search results 134 to identify candidate expansions for the candidate acronyms 162. the identified candidate expansion for a candidate acronym used in a particular query context is stored in a database” ), the current usage context comprising words or phrases that are adjacent to the acronym in an electronic document (Dhamdhere, para 0029-0030 disclose context can be adjacent words to the acronym “query contexts can specify relative positions of the other terms in among the query terms…For example, a particular synonym rule can specify that the term “pet” is a synonym for the query term “dog,” but only when “dog” is followed by the term “food” in the query”; here the examiner interprets “electronic document”  as an electronic means of containing texts);
identifying the acronym and the current usage context from the received digital data, the acronym and the current usage context forming an acronym-usage context pair(Dhamdhere, para 0045-0046 discloses receiving acronym with current context (query context ) for finding acronym expansion and using acronym-context pair “ a candidate expansion can be identified for a candidate acronym used in a particular query context by performing a lookup operation in the database” ); identifying, from a database, a set of existing definitions that correspond to the acronym, each existing definition of the set of existing definitions associated with a stored usage context(Dhamdhere, para 0045-0046 discloses looking up acronym expansion in the database using acronym-context pair “a candidate expansion can be identified for a candidate acronym used in a particular query context by performing a lookup operation in the database”); 
Dhamdhere teaches finding expansion of acronyms using current/query context but he does not explicitly teach in response to the set of existing definitions comprising more than one existing definition: determining a similarity metric between the current usage context and each stored usage context of the set of existing definitions; and using the similarity metric, identifying a context-relevant definition for the set of existing definitions; and causinq displav of, in the electronic document containinq the acronym and the current usage context, a definition selector comprisinq entries for at least the context- relevant definition and the set of existinq definitions, each of the context-relevant definition and the set of existinq definitions comprisinq a selectable link to a respective definition of the acronym. 
However in the same field of endeavor of acronym expansion lookup Silk teaches in response to the set of existing definitions comprising more than one existing definition(Silk, in fig.5 element 540, 550 & 560 upon returning results (550) of matching compute score of each identified match 560, ): determining a similarity metric between the current usage context and each stored usage context of the set of existing definitions; and using the similarity metric, identifying a context-relevant definition for the set of existing definitions(Silk, fig. 5 and col 8 line 51 -55 disclose using similarity matrix or “context vector” for matching acronym definition “the ML component 105 may compute a score for each result returned from the term data 109 at blocks 540 and 550. The score may be computed based on an ML model in the ML data 111 and the context vector generated for the user.”);.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the acronym expansion extraction of Dhamdhere into matching acronym-context similarity for its expanded term using similarity matrices of Silk to produce an expected result of matching acronym definition based on its context. The modification would be obvious because one of ordinary skill in the art would be motivated to find best possible definition matches based on context.
Dhamdhere and Silk teach finding expansion of acronyms by comparing their current contexts with stored context but they don’t explicitly teach and causinq displav of, in the electronic document containinq the acronym and the current usage context, a definition selector comprisinq entries for at least the context- relevant definition and the set of existinq definitions, each of the context-relevant definition and the set of existinq definitions comprisinq a selectable link to a respective definition of the acronym. 
However in the same field of endeavor of acronym expansion lookup Kao teaches and causinq displav of, in the electronic document containinq the acronym and the current usage context, a definition selector comprisinq entries for at least the context- relevant definition and the set of existinq definitions(Kao, Fig.2 and para 0033 disclose a pop-up window 250 is being overlaid on the document with acronym definition “Pop-up 250 can be an overlay window or dialog box that includes expansion 255. Expansion 255 can be a textual expansion or textual definition for an associated acronym. Pop-up 250 can also include additional items related to the expansion 255” ), each of the context-relevant definition and the set of existinq definitions comprisinq a selectable link to a respective definition of the acronym(Kao, Fig.2 and para 0033 further disclose that acronym definition in the pop-up window 250 is viewable via an user selectable link “Pop-up 250 can also include additional items related to the expansion 255, such as repeating text for the acronym being expanded (shown), providing user triggerable links or icons to modify/delete/view an acronym expansion repository (not shown)” ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition display of Dhamdhere and Silk into displaying of acronym definition on a pop-up window for selection of Kao to produce an expected result of displaying matching context-relevant acronym definition. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition in a user friendly manner.

Claim 12, cancelled.

Regarding claim 13, dependent on rejected claim 11 and further analysis are similar to claim rejection 3 and are applicable to claim 13.

Regarding claim 14, dependent on rejected claim 11 and further analysis are similar to claim rejection 4 and are applicable to claim 14.
Regarding claim 22 (New), Dhamdhere, Silk and Kao teach all the limitations of claim 1 and Kao further teaches wherein: 5Attorney Docket No. ATL0159.USU1 the acronym is visually distinguished from surrounding portions of the electronic document (Kao, element 240 the  acronym in the electronic document 220 is visually distinguished from surrounding by an expansion indicator 242  ); and the definition selector is a pop-up window that extends from the acronym (Kao, element 250 pop-up window of Fig.2 discloses that definition window is being extended from the acronym 240 ).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Silk, Erik et al (US Patent No. 10339150), hereafter, referred to as “Silk”, in further view of Kao, Sandy et al (PGPUB Document No. 20070174045), hereafter, referred to as “Kao”, in view of Feng, Shi-Cong et al (PGPUB Document No. 20120109974), hereafter, referred to as “Feng”.
Regarding claim 5 (currently amended), Dhamdhere and Silk teach all the limitations of claim 1 but they don’t explicitly teach wherein the current usage context additionally comprises at least any one or more of: document metadata or recency data. 
However in the same field of endeavor of acronym definition extraction Feng teaches wherein the current usage context additionally comprises at least any one or more of: document metadata or recency data (Feng, para 0012 discloses using electronic file metadata such has tags, links in web pages as context for extracting acronym definitions “By utilizing the rich set of features of web pages and explicit or implicit context cues, the extraction and ranking of acronym expansions may be improved. Valuable features of web pages and documents represented in a markup language, such as tags and links, can be used to provide information about an acronym and its corresponding expansion, thus enabling improved accuracy and efficiency performance.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition extraction of Dhamdhere, Silk and Kao into considering file metadata as context of Feng to produce an expected result of considering file metadata as an additional context for matching context-relevant acronym definition. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition considering content of the files.

Regarding claim 15, dependent on rejected claim 11 and further analysis are similar to claim rejection 5 and are applicable to claim 15.

Claims 6, 9-10, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Silk, Erik et al (US Patent No. 10339150), hereafter, referred to as “Silk”, in further view of Kao, Sandy et al (PGPUB Document No. 20070174045), hereafter, referred to as “Kao”, in view of Zhu, Hengshu et al (PGPUB Document No. 20150127466), hereafter, referred to as “Zhu”.
Regarding claim 6 (Previously presented), Dhamdhere, Silk and Kao teach all the limitations of claim 1 but they don’t explicitly teach wherein the similarity metric is determined by computing a Euclidean distance between the current usage context and the stored usage context.
However in the same field of endeavor of context similarity detection Zhu teaches wherein the similarity metric is determined by computing a Euclidean distance between the current usage context and the stored usage context (Zhu, para 0061 discloses using Euclidean distance for finding similarity between contexts “the context-aware similarity may be determined by leveraging Euclidean distance, cosine distance, or KL divergence, for example. Thus, the similarity platform 103 can determine the probability that the two applications are contextually similar for a given context.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition extraction of Dhamdhere, Silk and Kao into Euclidean distance approach for similarity measurement of Zhu to produce an expected result of finding matching context-relevant acronym definition reliably. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition by matching acronym contexts using well established mathematical approach such as Euclidean distance approach.
Regarding claim 9 (currently amended), Dhamdhere, Silk and Kao teach all the limitations of claim 1 and Silk further teaches and the computer-implemented method further comprises causing display of within the definition selector window the set of existing definitions in a ranked order according to the similarity metric (Silk, col 6 line 10-16 discloses ordering definition of acronym based on the score and displaying them accordingly “the DBMS 103 may provide contextual results that are tailored to the user. Once the scores are computed, the DBMS 103 may order the results based on the scores and return the highest scoring results as responsive to the query. The DBMS 103 may return the results to the client device 102, where the user interface 108 outputs the results for display.”; aforementioned disclosed ranked definitions can be displayed on Kao’s taught pop-up definition selection window in Fig. 2 ).
But they don’t explicitly teach wherein: the similarity metric is computed between the current usage context and the stored usage context of each of the set of existing definitions; 
However in the same field of endeavor of context similarity detection Zhu teaches wherein: the similarity metric is computed between the current usage context and the stored usage context of each of the set of existing definitions (Zhu, para 0061 discloses using Euclidean distance for finding similarity between contexts “the context-aware similarity may be determined by leveraging Euclidean distance, cosine distance, or KL divergence, for example. Thus, the similarity platform 103 can determine the probability that the two applications are contextually similar for a given context.”), 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Dhamdhere and Silk teaches teaching of acronym extraction with context information to incorporate Zhu’s teaching of similarity comparison to compare current context with stored context matching both acronym with its context for extracting contextual definition not syntactical definition (Zhu, para 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition extraction of Dhamdhere, Silk and Kao into Euclidean distance approach for similarity measurement of Zhu to produce an expected result of finding matching context-relevant acronym definition reliably. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition by matching acronym contexts using well established mathematical approach so that extracted dentition would be contextual not syntactical.
Regarding claim 10 (Previously presented), Dhamdhere, Silk, Kao and Zhu teach all the limitations of claim 9 and Silk further teaches further comprising storing the current usage context in a digital dictionary in association with the context-relevant definition (Silk , claim 13 discloses adding current/new acronym context or tag in the acronym database or dictionary “determining, by the ML algorithm based on the first entry for the new acronym and the second ML model, that a definition for the new acronym has changed; generating, based on the second ML model, an updated definition and an updated tag for the new acronym; and adding a second entry for the new acronym comprising the updated definition and the updated tag to the database.”) in response to a digital input that indicates user approval of the context-relevant definition (Silk , element 770 of fig. 7 further discloses user acceptance or approval for adding the tags/context for acronyms).
Regarding claim 16, dependent on rejected claim 11 and further analysis are similar to claim rejection 6 and are applicable to claim 16.

Regarding claim 19, dependent on rejected claim 11 and further analysis are similar to claim rejection 19 and are applicable to claim 19.

Regarding claim 20, dependent on rejected claim 19 and further analysis are similar to claim rejection 10 and are applicable to claim 20.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Silk, Erik et al (US Patent No. 10339150), hereafter, referred to as “Silk”, in further view of Kao, Sandy et al (PGPUB Document No. 20070174045), hereafter, referred to as “Kao”, in view of Yuan, Wu et al (PGPUB Document No. 20160070792), hereafter, referred to as “Yuan”.
Regarding claim 7 (currently amended), Dhamdhere, Silk and Kao teach all the limitations of claim 1 Silk further teaches wherein the electronic document is created using, the digital data is received from, and the context- relevant definition is displayed in any one or more of (Silk, fig.3 discloses displaying acronym definition and col 1 line 54-58 further discloses electronic document such as web pages “users may access the definitions through one or more different user interfaces, such as a standalone application, web page interface, web browser extension, smartphone application, and a chatbot interface that responds to user queries with definitions”):
But they don’t explicitly teach a content sharing system, a content collaboration system, a project management system, or an issue tracking system.
However in the same field of endeavor of acronym definition extraction Yuan teaches a content sharing system, a content collaboration system, a project management system, an issue tracking system (Yuan, para 0018 discloses electronic document is being generated from shared document “the sharing content parser 135 receives shared content, such as presentation slides or shared document data, and determines the textual content through…sharing content parser engine 135 is used by abbreviation parser engine 140 to find and explain undefined abbreviations, and also to populate abbreviation definition database 145 with abbreviations and corresponding explanations when explanations are found in the provided text.”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition extraction of Dhamdhere, Silk and Kao into extraction of acronym definition in a content collaboration system of Yuan to produce an expected result of finding matching context-relevant acronym definition in a content collaboration system. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition to a collaborative environment so that multiple users can have access to acronym definitions.
Regarding claim 8 (currently amended), Dhamdhere and Silk teach all the limitations of claim 1 but they don’t explicitly teach wherein the computer-implemented method is performed by a server computer that is coupled by a network to, receives the digital data from, and sends the context-relevant definition over the network to, any one or more of 
However in the same field of endeavor of acronym definition extraction Yuan teaches wherein the computer-implemented method is performed by a server computer that is coupled by a network to, receives the digital data from, and sends the context-relevant definition over the network to, any one or more of (Yuan, fig. 1 discloses receiving data (abbreviation) and sending definition for it): a content sharing system, a content collaboration system, a project management system, or an issue tracking system (Yuan, para 0020 & fig. 3 disclose receiving and sending data for extracting acronym definition from a content collaborative system “With reference now made to FIG. 3, depicted therein is flowchart 300 illustrating a process carried out in order to provide automatic explanation of presented abbreviations. Specifically, it may be a process performed by an online collaborative session system”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition extraction of Dhamdhere, Silk and Kao into extraction of acronym definition in a content collaboration system of Yuan to produce an expected result of finding matching context-relevant acronym definition in a content collaboration system. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition to a collaborative environment so that various users can get the acronym definition from their own context perspective.

Regarding claim 17, dependent on rejected claim 11 and further analysis are similar to claim rejection 7 and are applicable to claim 17.

Regarding claim 18, dependent on rejected claim 17 and further analysis are similar to claim rejection 6 and are applicable to claim 18.


Response to Arguments

I.	35 U.S.C §103

Applicant arguments regarding amended limitations of independent claim 1 and 11 of REMARKS filed on 6/23/2021 have been fully considered and accordingly new prior art Kao have been used to teach the amended limitations in combination of Dhamdhere and Silk.   
Regarding claims dependent on independent claim 3-10 and 13-22, no additional arguments have been presented other than mentioned for independent claim 1 and 11.  



                                                                                                                                                          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164